Case 4:20-cv-02352-MWB-EBC Document1 Filed 12/16/20 Page 1 of 12

FI
SCRANTOy

IN THE UNITED STATES DISTRICT COURT bec 15 299
~ 4 J 202g

   

   
   

FOR THE MIDDLE DISTRICT OF PENNSYLVANTE? __

~

 

“EERK

 

DOCKET NO. 4 20-CV~ MSc x

 

HECTOR V. TORRES,

Plaintiff,

* JURY TRIAL DEMANDED
PAULA PRICE, Health Care Administrator;

TRACI PARKES, P.H.S. Administrator;

FAWN BALDAULF, Physician Assistant, et al.,

Defendants.

 

CIVIL RIGHTS COMPLAINT

 

Civil Action at Law filed by a State Prisoner, Hector V. Torres,
Plaintiff, against Medical Officials, Defendants Acting Under
Color of State Law, at the State Correctional Institution at

Huntingdon.

 

Respectfully Submitted,

Hector V. Torres, JT-1711
1100 Pike Street |
Huntingdon, PA 16654-1112
Case 4:20-cv-02352-MWB-EBC Document1 Filed 12/16/20 Page 2 of 12

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HECTOR V. TORRES,

Plaintiff, Civil Action No.
V. JURY TRIAL DEMANDED
PAULA PRICE, et al., 2
Defendants. :

CIVIL RIGHTS COMPLAINT

 

To The Honorable, The Judge(s) Of Said Court:

{. Introduction:

This is a Civil Rights Action filed by a State Prisoner,
Hector V. Torres, against various Medical Officials of the State
Correctional Institution at Huntingdon, pursuant to 42 U.S.C.
§1983, alleging violation of the Eighth Amendment of the United

States Constitutional rights and State Torts Law, imter alia.

Thus, the plaintiff seeks Injunctive Relief, Declaratory
Judgment and Monetary Compensation for his pain and suffering,

including, but not limited to, mental and emotional distress.
Case 4:20-cv-02352-MWB-EBC Document1 Filed 12/16/20 Page 3 of 12

IT. Jurisdiction and Venue:

 

This Honorable Court has jurisdiction over this action
pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3). The plaintiff also
invokes the Court's pendent jurisdiction pursuant to 28 U.S.C.
§ 1367 to hear and otherwise entertain his ancillary State Law
Claims.

The Court's venue is appropriate pursuant to 28 U.S.C. §§
1391(b)(2) because the events and omissions given rise to the

claims occurred in the Middle District of Pennsylvania.

III. Parties:
The plaintiff, Hector V. Torres, is a prisoner confined at
the State Correctional Institution Huntingdon, (SCI-Huntingdon),

1100 Pike Street, Huntingdon, PA 16654-1112, and was incarcerated

at said prison during all events described in this Complaint.

Defendant Paula Price is the Health Care Administrator at
the State Correctional Institution Huntingdon, (SCi-Huntingdon),
1100 Pike Street, Huntingdon, PA 16654-1112, and she is legally
responsible for the overall general operations within the prison
Medical Department, including, but not limited to the Medical
Care of all prisoners confined at SCI-Huntingdon. She is sued in

her individual capacity.
Case 4:20-cv-02352-MWB-EBC Document 1 Filed 12/16/20 Page 4 of 12

Defendant Traci Parkes is the Health Services Administrator
‘at the State Correctional Institution Huntingdon (SCI-Huntingdon)
1100 Pike Street, Huntingdon, PA 16654-1112, and she is legally
responsible for scheduling surgery appointments, inter alia, for
all prisoners confined at SCI-Huntingdon. She is sued in her

individual capacity.

Defendant Fawn Baldaulf is the Physician Assistant at the
State Correctional Institution Huntingdon, (SCI-Huntingdon),
1100 Pike Street, Huntingdon, PA 16654-1112, and she is legally
responsible for providing medical treatment, including, but not
limited to prescribing pain medication as well as doctor referral
inter alia, for all prisoners confined at SCI-Huntingdon. She is

sued in her individual capacity.

IV. Statement Of Facts:

 

Plaintiff Medical Condition

 

The plaintiff has a hernia below his belly button, which
causes him severe pain throughout the day and night, making it
impossible for him to receive uninterrupted sleep caused by the
severe pain in his abdomen. plaintiff's hernia has develop in

such a cruel manner causing his bladder difficulties which makes
Case 4:20-cv-02352-MWB-EBC Document 1 Filed 12/16/20 Page 5 of 12

it difficult for him to be able to discharge his urine.
plaintiff's hernia pops out on a daily basis, which pinches his
bladder, and at times the pain becomes so severe that plaintiff
is unable to walk. Defendant Fawn Baldaulf has failed to provide
plaintiff with adequate pain medication despite her knowledge of
plaintiff's severe medical conditions. During plaintiff's sick
call appointments, Defendant Fawn Baldaulf has directed plaintiff
to purchase pain medication from the "Institutional Commissary"
knowing that plaintiff is indigent and that the medication sold
on commissary is inadequate to control his pain. the medication
previously prescribed by Defendant Fawn Baldaulf is insufficient
to control the pain, and despite her knowledge she refuses to
prescribe a different pain medication, leaving plaintiff without
pain medication causing plaintiff to suffer mental and emotional
distress due to the severe pain caused by the hernia. Defendant
Paula Price has been made aware of Defendant Fawn Baldaulf said
inadequate medical care. Nevertheless, Defendant Paula Price has
failed to address plaintiff's concerns despite her authority to
do so. Defendant Traci Parkes has delayed plaintiff's hernia
surgery without any legitimate or penological reason other then

her attempt to allow the medical department to find a surgeon who
Case 4:20-cv-02352-MWB-EBC Document1 Filed 12/16/20 Page 6 of 12

is going to perform the surgery at a lowest cost, which has
subjected plaintiff to suffer mental and emotional distress cause
by the severe pain while waiting for the Defendants to. find
a gurgeon who is willing to perform the surgery at a lowest cost.
On September 5,2019 the plaintiff met with the General Surgeon
who at that time recommended plaintiff's surgery, and despite
Defendant Traci Parkes knowledge of said recommendation [she] has
failed to schedule plaintiff's surgery despite [her] knowledge of
the surgeon's recommendation. Defendant Paula Price is aware of.
plaintiff severe medical condition, as well as the recommendation
made by the surgeon, and although she has the authority to direct
Defendants Traci Parkes to schedule plaintiff's surgery [she] has
failed to do so, knowing that plaintiff is constantly in severe

pain.

The plaintiff has used the prison's grievance system to try
and resolve his problems. On September 27,2020, the plaintiff
wrote a Request To Staff to Defendant Track Parkes at which time
she stated that plaintiff was approved to be schedule for surgery
and that the surgery has yet to be schedule. Plaintiff's concerns
were not addressed to his satisfaction, and therefore, he filed

this Complaint.
Case 4:20-cv-02352-MWB-EBC Document 1 Filed 12/16/20 Page 7 of 12

Vv. Defendants Acted With Deliberate Indifference:

To be liable for an Eighth Amendment violation, a prison
medical official must have acted or failed to act with deliberate
indifference to an inmate's health or safety -- a standard that
requires actual knowledge or awareness that the inmate faces a
substantial risk of serious harm and disregarded that risk by
failing to take reasonable measures to abate it. In plaintiff
case, the Defendants acknowledged that plaintiff has a hernia and
. they are all aware of the surgeon's recommendation of plaintiff's
surgery in which they have failed to schedule plaintiff surgery.
Also, the Defendants are all aware of plaintiff's numerous of
complaints regarding his severe pain which he has been subjected
due to the delay of his surgery, and despite their knowledge of
plaintiff numerous of complaints pertaining to severe pain, the
Defendants failed to provide [him] with adequate pain medication

knowing that plaintiff is constantly in severe pain.

The Defendants acted with deliberate indifference when they
deny, delay, obstruct or otherwise prevents a prisoner from
receiving needed or recommended medical treatment. the Defendants
failure to act has subjected the plaintiff to an unnecessary and

wanton infliction of pain.
Case 4:20-cv-02352-MWB-EBC Document1 Filed 12/16/20 Page 8 of 12

COUNT ONE
CAUSE OF ACTION
Violation Of The Eighth Amendment To

The U.S. Constitution Against All Defendants

VI. Eighth Amendment:

Plaintiff, Hector V. Torres, re-alleges paragraph ## as if
fully state herein. Each Defendant, individually and collectively
has violated Torres Eighth Amendment rights by acts and omissions
manifesting a deliberate indifference based on their intentional
delay or refusal of access to medical care based on a non-medical |
reason which has caused plaintiff the unnecessary and wanton

infliction of pain proscribed by the Eighth Amendment.

The Supreme Court recognized that the Constitution requires
the government to provide medical care to inmate's because the
failure to do so may actually produce physical torture or a
lingering of death or in less serious cases may result in pain
and suffering. In plaintiff's case, the surgeon recommended his
surgery on September 5,2019, in which the Defendants disregarded
such recommendation and by doing so, plaintifé has been subjected
to the unnecessary and wanton infliction of [pain]. Further, the
Defendants has disregarded plaintiff's [pleadings] for adequate

pain medication which has caused him to suffer from severe pain.

7
Case 4:20-cv-02352-MWB-EBC Document1 Filed 12/16/20 Page 9 of 12

VII. Relief:
Plaintiff seeks a Declaratory Judgement as to the violation

of his Constitutional rights.

Plaintiff seeks an injunction enjoining the Defendants to
immediately take appropriate steps to proceed with [his] surgery
in which plaintiff remains facing irreparable harm to [his]
well-being including but not limited to, long-term health effects

severe illness, and possible death.

Plaintiff seeks $500,000.00 Compensatory Damages jointly

and severally for the violation of his Constitutional rights.

Plaintiff seeks $500,000.00 Punitive Damages jointly and

severally for the violation of his Constitutional rights.

Plaintiff seeks all other relief the Court deem just and

fair.

Respectfully Submitted,

 

 

Hector V. Torres, JT-1711
1100 Pike Street

Huntingdon, PA 16654-1112

Dated: 2. /  ®__, 2020
Case 4:20-cv-02352-MWB-EBC Document1 Filed 12/16/20 Page 10 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HECTOR V. TORRES,

Plaintiff, : Civil Action No.

JURY TRIAL DEMANDED

“PAULA PRICE, et al.,

Defendants. :

DECLARATION OF THE PLAINTIFF, HECTOR V. TORRES

 

The Plaintiff, Hector V. Torres, hereby declare under penalty
of perjury that the statement(s) and information set forth in the
foregoing Civil Rights Complaint are true and correct to the
best of my knowledge and belief. thus, I make. this declaration

pursuant to the penalties of 28 U.S.C. § 1746.

Respectfully Submitted,

 

By:

 

Hector V. Torres, JT-1711
1100 Pike Street
Huntingdon, PA 16654-1112

Dated: /2 / a ,2020
Case 4:20-cv-02352-MWB-EBC Document1 Filed 12/16/20 Page 11 of 12

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HECTOR V. TORRES,

Plaintiff,
v.

PAULA PRICE, et al.,

Defendants.

CERTIFICATE

Civil Action No.

JURY TRIAL DEMANDED

 

Plaintiff, Hector V. Torres

OF SERVICE

, hereby certifies that a true and

correct copy of the foregoing Civil Rights Complaint was served

via First Class U.S. Mail, upon the address listed below.

Office of the Clerk of Court
United States District Court
Middle District of Pennsylvania
P.O. BOX 1148

Scranton, PA 18501

Dated: (2 / % _,2020

Respectfully Submitted,

  
   

By:

Se

ee aa
eS
Héctor V. Torres, JT-1711

1100 Pike Street

Huntingdon, PA 16654-1112

10
HE COTE ENE RES. ROTTER EOS Heb —hy/y
SCL — HU PT iv Goo
llooPIs6 SY

yur Gpow, PRS (4559

wr

Toe

re

KLEOAL MALL Pz

 

 

RECEIVED .
SORANTON U ,

HEC 1 & 2020 >

Pir ; rer casteonsseaeane

DEPUTY CLERK
